Citation Nr: 1209905	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1975 to November 1975 and from November 1994 to December 1994.  The appellant served in the Air Force Reserves from June 1975 to December 1996 with periods of Inactive Duty for Training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Service connection for the disabilities at issue was previously denied by a May 2007 rating decision.  A notice of disagreement was not received within one year of notice of the determination.  As such, it is final.  38 U.S.C.A. § 7105 (West 2002).  In this regard, the Board notes that the Veteran submitted additional evidence with regard to the disabilities at issue within one year of notice of the May 2007 rating decision.  However, pursuant to 38 C.F.R. § 20.304, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  The provisions of 38 C.F.R. § 3.156(b) afforded the Veteran reconsideration of the claim by the rating decision in October 2007.  The October 2007 rating decision, and March 2009 statement of the case, do not reflect consideration of finality of the May 2007 rating decision.  However, the Board finds that the Veteran is not prejudiced in this regard because the Board finds that the RO's de novo adjudication of the claims may be construed as implicit reopening of the claim.  

Nevertheless, the Board must consider the question of whether new and material evidence has been received in the first instance, regardless of the RO's action, because it goes to the Board's jurisdiction to reach the underlying claim, and to adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

In November 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Milwaukee, Wisconsin.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has bilateral hearing loss as a result of exposure to noise in active service and in the Air Force Reserves.  As noted above, the appellant had active service from July 1975 to November 1975 and from November 1994 to December 1994.  

Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

The appellant underwent a hearing examination in June 1975 before induction into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
45
40
LEFT
10
0
0
10
35

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, the appellant had a right ear hearing loss disability at the time of his entrance to service.  The Board further observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the decision in Hensley, it is clear that left ear hearing loss was also demonstrated on audiometric examination at the appellant's entrance examination in June 1975.

As the June 1975 entrance examination report reflects that the appellant had bilateral hearing loss on entrance to active service, the hearing loss preexisted his period of active service and the presumption of soundness does not apply to the appellant's periods of active service from July 1975 to November 1975, and from November 1994 to December 1994.  

The appellant was evaluated at a VA examination in April 2007.  The VA examiner found that that it was more likely than not that the appellant was not service-connected for hearing loss due to military noise exposure.  The VA examiner noted that the appellant had mild to moderate hearing loss in both ears prior to entering the Reserves.  The VA examiner stated that it was more likely than not that the hearing loss progression was due to his recreational firearms use and his status as a Milwaukee Police officer.  The VA examiner stated that more than likely, the hearing loss was due to some other unknown etiology or noise exposure.  

The Board finds that the April 2007 VA examiner's opinion is inadequate.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The VA examiner addressed the appellant's service in the Reserves generally, but did not address the appellant's specific periods of active duty.  The VA examiner did not address whether the appellant's pre-existing hearing loss was aggravated by his periods of active service or whether any aggravation was due to exposure to noise in active service.  Thus, the opinion is insufficient to meet the evidentiary standard for aggravation of a pre-existing disorder and is inadequate.

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, a new VA examination is necessary to determine whether the appellant's bilateral hearing loss was aggravated by exposure to loud noise during his periods of active duty.
 
The appellant also contends that he is entitled to service connection for tinnitus.  A September 2007 private examiner, P.M., M.D., opined that the appellant's tinnitus was a direct consequence of his high frequency noise-induced sensorineural hearing impairment during the time he served in the Air Force.  As the opinion indicates that the appellant's tinnitus may be related to his hearing loss, the issue is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to service connection for tinnitus must also be remanded.
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an appropriate VA examiner.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records and Reserves records, the VA examiner should provide an opinion as to:

* Whether it is at least as likely as not that the pre-existing hearing loss chronically increased, (i.e. was aggravated) during his periods of active service from July 1975 to November 1975 and from November 1994 to December 1994.  

* If there was an increase in severity of hearing loss during active service, was that due to the natural progress of the disease, or was it above and beyond the natural progression, including due to exposure to noise during active service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

2.  Thereafter, readjudicate the issues on appeal of whether new and material evidence has been received to reopen the claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


